Citation Nr: 0625711	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a severed nerve above the left eye 
claimed to have resulted from Department of Veterans Affairs 
(VA) medical treatment.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disequilibrium claimed to have resulted 
from VA medical treatment.

3.  What evaluation is warranted for partial paralysis of the 
seventh cranial left nerve from August 27, 2002?

4.  What evaluation is warranted for left ear hearing loss 
from August 27, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
August 1943.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the VA 
Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.

In July 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2005).

Regarding each increased rating claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of compensation (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as these issues were placed in an 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.  Hence, the Board has restyled these 
issues.  

In the course of his July 2006 videoconference hearing, the 
veteran presented testimony concerning entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
vocal problems claimed to have resulted from VA medical 
treatment.  While testimony was taken by the Board, this 
issue is not currently developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.  


REMAND

The veteran claims entitlement to compensation pursuant to 
38 U.S.C.A. § 1151.  He asserts that his claimed severed 
nerve above the left eye and disequilibrium are due to VA 
medical treatment provided in March 2000, when he underwent a 
submandibular gland resection.  He also claims that the 
disorders for which compensation was previously awarded under 
38 U.S.C.A. § 1151 have worsened in severity.

The provisions of 38 U.S.C.A. § 1151 provide, in relevant 
part, as follows:

(a)  Compensation under this chapter ... shall be awarded 
for a qualifying additional disability ... of a veteran in 
the same manner as if such additional disability ... were 
service[]connected.  For purposes of this section, a 
disability ... is a qualifying additional disability ... 
if the disability ... was not the result of the veteran's 
willful misconduct and--

(1)  the disability ... was caused by hospital care, 
medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of [38 U.S.C.], and the proximate cause 
of the disability ... was--

(A)  carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B)  an event not reasonably foreseeable...

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the medical treatment upon which the claim is based to his 
condition after such treatment has stopped.  38 C.F.R. 
§ 3.361(b).

To establish that VA treatment caused additional disability, 
the evidence must show that the medical treatment resulted in 
additional disability. Merely showing that a veteran received 
treatment and that he has an additional disability does not 
establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
treatment proximately caused a veteran's additional 
disability, it must be shown that the medical treatment 
caused the veteran's additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

While the record includes a May 2005 opinion which is against 
the appellant's claims for compensation under 38 U.S.C.A. 
§ 1151, in the course of his July 2006 hearing, the veteran 
informed the undersigned that a VA medical provider had 
essentially related his left eye and balance problems to his 
2000 surgery.  While was unable to provide the name of the VA 
physician, see pages 13 and 14 of the hearing transcript 
(transcript), he should be offered a further opportunity to 
do so, particularly in light of the holding in Crutcher v. 
Nicholson, U.S. Vet. App. No. 03-1025 (Jan. 24, 2006).  
Therefore, on remand the RO should contact the appellant in 
an attempt to secure the referenced medical opinion.  38 
U.S.C.A. § 5103A (b) (West 2002 & Supp. 2005).  

Further, at his July 2006 hearing, the veteran testified that 
he had a VA ear, nose, and throat appointment scheduled for 
later in July 2006 at the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania.  As that record has not been 
associated with the file, and as it may include pertinent 
evidence, further development is in order.  38 U.S.C.A. 
§ 5103A.  

The veteran also testified that the disorders for which 
compensation was previously awarded under 38 U.S.C.A. § 1151, 
i.e., seventh cranial nerve paralysis and left ear hearing 
loss, have worsened since he was last examined by VA.  See 
page eight of transcript.  While the veteran was afforded 
pertinent VA examinations in April (audio) and May (cranial 
nerves) 2005, based on his July 2006 testimony, and in light 
of his receipt of more recent medical care, new examinations 
are in order.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, in light of the foregoing, and in order to 
ensure that all due process requirements are satisfied, this 
appeal is REMANDED to the RO for the following:

1.  The RO should take the necessary 
steps to obtain all VA medical records 
from the VAMC in Philadelphia, 
Pennsylvania dated since March 2006.  If, 
after making reasonable efforts, the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO should contact the veteran and 
request that he specifically name the VA 
physician who he testified in July 2006 
had linked his left eye and balance 
problems to the 2000 surgery performed by 
VA.  If identified, the RO must contact 
the VA physician and he/she must be asked 
to provide a signed opinion addressing 
the etiology of the appellant's 
disequilibrium, and claimed severed nerve 
above the left eye.  If contact with the 
physician is shown to be not possible, 
certification of such should be placed in 
the record.

3.  If, and only if, the appellant is 
able to identify a physician who 
positively links the claimed disorders to 
the 2000 VA surgery, then after 
associating all evidence obtained in 
connection with the above development 
with the record, the RO must refer the 
veteran's claims folders to the examiner 
who conducted the May 2005 study 
referenced above.  That physician should 
then address the following questions:

a.  Does the veteran suffer from a 
severed nerve above the left eye 
(causing his left eye to droop) 
and/or disequilibrium?

b. If he does, is it at least as 
likely as not that any left eyelid 
and/or disequilibrium disorder was 
due to the fault, carelessness, 
negligence, lack of proper skill, or 
error in judgment by VA in 
conjunction with the veteran's March 
2000 submandibular gland resection?  
The physician should also opine 
whether the appellant's severed 
nerve above the left eye and/or 
disequilibrium (if diagnosed) was an 
event reasonably foreseeable.

c.  If there was no fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment, 
and/or either (or both) a severed 
nerve above the left eye and 
disequilibrium was an event 
reasonably foreseeable, the examiner 
should expressly say so and provide 
detailed reasons for such opinions.

The opinions must be in writing, and the 
rationale supporting each opinion must be 
provided.  

4.  The RO should arrange for a VA 
examination to determine the extent and 
severity of the appellant's seventh 
cranial left nerve paralysis.  All 
indicated studies should be performed.  
In accordance with the latest applicable 
AMIE worksheet, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any seventh cranial left nerve 
paralysis.  The examiner should 
specifically opine whether or not any 
seventh cranial nerve paralysis is 
complete.  The rationale for all opinions 
expressed must be provided.  The claims 
files must be made available to and 
reviewed by the examiner.

5.  The RO should also arrange for a VA 
audiological examination to determine the 
extent and severity of the appellant's 
left ear hearing loss.  All indicated 
studies should be performed.  In 
accordance with the latest AMIE 
worksheets for rating hearing loss, the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any left hearing 
loss.  The rationale for all opinions 
expressed should be provided.  The claims 
files must be made available to and 
reviewed by the examiner.

6.  After the development requested has 
been completed, the RO should review any 
medical opinion and/or examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any are deficient in 
any manner, the RO must implement 
corrective procedures at once.  

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  RO 
consideration of staged ratings must be 
documented in writing.  If the appeal is 
denied in any degree, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

